817 F.2d 102Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John REED, Petitioner--Appellant,v.Sam SAMPLES, Warden, FCI Butner;  U.S.  Parole Commission;U.S.  Bureau of Prisons, Respondents--Appellees.
No. 86-7342.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1987.Decided April 22, 1987.

Before HALL, CHAPMAN and WILKINSON, Circuit Judges.
John Reed, appellant pro se.
Stephen Aubrey West, Assistant United States Attorney, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny appellant's motion for appointment of counsel, dispense with oral argument, and affirm the judgment below on the reasoning of the district court.  Reed v. Samples, C/A No. 86-274-HC (E.D.N.C., Oct. 15, 1986).


2
AFFIRMED.